Name: Council Regulation (EC) No 1800/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for bulls, cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds
 Type: Regulation
 Subject Matter: means of agricultural production;  information and information processing;  tariff policy
 Date Published: nan

 No L 189/20 23 . 7. 94Official Journal of the European Communities COUNCIL REGULATION (EC) No 1800/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for bulls, cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, should reserve itself the possibility of making the neces ­ sary adaptations arising from the consequences of the enlargement ; Whereas the abovementioned tariff quotas should there ­ fore be opened for the periods and volumes indicated in this Regulation ; Whereas it is, in particular, necessary to ensure equal and continuous access for all Community importers to the quota, and the uninterrupted application of the quota duties, to all imports of the animals in question until the quota is exhausted ; Having regard to the proposal from the Commission, Whereas the European Community has undertaken within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota of 5 000 head at a duty of 4 % for bulls, cows and heifers, other than those intended for slaughter of the mottled Simmental breed and the Schwyz and Fribourg breeds, and another annual Community tariff quota of 20 000 head at a duty of 6 % for cows and heifers, other than those intended for slaughter, of the grey, brown, yellow and mottled Simmental breed and mottled Pintzgau breed ; Whereas the decision for the opening, in execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common administration of these quotas, there is nothing to prevent entitlement certificates being granted in such a way as to share the quota volumes in accordance with the needs expressed by importers ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the quantities levied by that economic union may be carried out by any one of its members, Whereas, in an Exchange of Letters with Austria dated 21 July 1972, the Community undertook unilaterally to increase the size of the tariff quota from 20 000 to 30 000 head and to lower the quota duty from 6 % to 4 % ; whereas, subsequently, this quota was increased unilate ­ rally to 38 000 head ; whereas according to the Agreement in the form of an Exchange of Letters between the Euro ­ pean Economic Community and the Republic of Austria concerning agriculture signed on 14 July 1986, which was approved by Decision 86/555/EEC ('), the volume of this tariff quota was raised to 42 600 head as from 1 July 1986 ; HAS ADOPTED THIS REGULATION : Whereas the imported animals should be subject to a control that they are not slaughtered for a certain period ; whereas Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2) provides, in Article 82 for customs supervision of goods put into free circulation at a reduced rate of duty on account of their end-use ; whereas in view of Commu ­ nity accession by Austria and the new situation which will arise, the tariff quota at order No 09.0001 should be opened in two six-month tranches and the Community Article 1 1 . For the following periods the duty applicable to the import into the Community of the animals designated hereafter shall be suspended at the level and within the limits of the Community tariff quotas indicated below : (') OJ No L 328, 22. 11 . 1986, p. 57. (2) OJ No L 302, 19 . 10. 1992, p. 1 . 23. 7. 94 Official Journal of the European Communities No L 189/21 Order No CN code (') Designation Quota volume Quota duty (%) 09.0001 ex 0102 90 05 Cows and heifers other than those intended for slaughter, of 21 300 head 4% ex 010290 29 the following mountain breeds : grey, brown, yellow and from 1 , 7. 1994 to ex 0102 90 49 mottled Simmental breed and mottled Pintzgau breed (") 31 . 12. 1994 ex 0102 90 59 ex 0102 90 69 09.0003 ex 0102 90 05 Bulls, cows and heifers other than those intended for slaughter 10 000 head 6% ex 0102 90 29 of the following breeds : mottled Simmental breed and the from 1.1 . 1995 to ex 0102 90 49 Schwyz and Fribourg breeds (a) 30 . 6 . 1995 f5) ex 0102 90 59 ex 01 02 90 69 5 000 head 4% ex 0102 90 79 from 1 . 7. 1994 to 30. 6 . 1995 (') Taric codes in Annex I. (') The control of this particular end-use is carried out by application of the relevant Community provisions, (h) The Community reserves the right to adapt this quantity as a consequence of enlargement. 2. For the purposes of this Regulation , the animals referred to in paragraph 1 shall be considered not intended for slaughter if they are not slaughtered within four months of the date of the acceptance of the entry for release for free circulation . Derogations may, however, be granted in the event of force majeure duly attested by a local authority certificate setting out the reasons for the slaughter. 3 . Eligibility for benefit of the tariff quota at order No 09.0003 is subject to the presentation of :  in the case of bulls : a pedigree certificate,  in the case of female animals : a pedigree certificate or certificate of registration in the herdbook certifying purity of breed. bovine race relating to CN code 0102 and which are written in a public register of a Member State . 2. The first part shall be assigned to the various impor ­ ters pro rata in proportion to the scale of their previous imports over the three years under consideration or to the quantities applied for if they are less than previous imports while the second part shall be assigned to appli ­ cants pro rata in proportion to the entitlement applied for by the importers. In the latter case : (a) applications for quantities greater than 50 head shall be automatically reduced to that number ; (b) applications which would give rise to a certificate of participation covering a quantity of less than 15 head shall not be taken into account ; (c) quantities which have not been assigned, owing to the minimum 15 head limitation shall be assigned by drawing lots (with a figure of 15 head). 3 . Any quantities of one of the parts of the tariff quota referred to in paragraph 1 not applied for shall be auto ­ matically transferred to the other part.Article 2 1 . The quota volumes referred to in Article 1 paragraph 1 shall be further divided into two parts of 80 % and 20 % each. The first part of the volumes of 21 300 head and 10 000 head (order No 09.0001 ), i.e. 17 040 head for the first six ­ month period and 8 000 head for the second six-month period and 5 000 head (order No 09.0003), i.e. 4 000 head, shall be reserved for importers who are able to furnish proof of having imported animals under the present quota during the previous three years . The second part of the volumes of 21 300 head and 10 000 head, that is , 4 260 head for the first six-month period and 2 000 head for the second six-month period and 5 000 head that is 1 000 head reserved to those importers who can prove to have imported, in the course of the previous year, at least 15 living animals of the Article 3 1 . Applications to import under each part of the tariff quotas, accompanied, where appropriate, by the document of previous entry for release for free circulation as proof of previous imports which shall be cancelled by the said authorities after being submitted as proof shall be made to the competent authorities in the Member States, in accordance with the procedures laid down and the dead ­ line set by those authorities . A single request can be depositied by an interested party, this must only be one or other of the parts of a single tariff quota. These authorities shall transmit to the Commission , not later than 7 August 1994 or 31 January 1995 the data thus collected and in particular : No L 189/22 Official Journal of the European Communities 23 . 7. 94  the number of applicants and the number of head applied for by each category of importer ;  the average of previous imports furnished by each applicant in respect of the quantities reserved for established importers. 2 . The Commission shall notify the Member States by 14 August 1994 or by 6 February 1995 of the quantities to be assigned to each applicant, in the form, where neces ­ sary, of a percentage of the amount originally applied for, or of that applicant's previous imports. 3 . On the basis of the data referred to in paragraph 2, Member States shall issue applicants with certificates specifying the number of head to which they are entitled. The period of validity of the certificates may not go beyond 31 December 1994 or 30 June 1995 depending on the case. The entitlement certificates, a model of which is in Annex II, shall be issued upon provision of a security of ECU 20 per head, which shall be released once the certi ­ ficates have been returned, complete with the customs stamps acknowledging the import of the animals, to the issuing authority. An entitlement certificate shall not be transferable and shall entitle the bearer to benefit from the tariff quota only when made out in the same name as the entry for release for free circulation which accompanies it. The rules laid down in Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (') for the release of the security for the import certificates or its conversion into revenue shall apply to the security referred to in the second subpara ­ graph. 4. Quantities which have not been the subject of the issue of entitlement certificates by 31 October 1994 or by 31 March 1995 shall be finally reassigned under the procedure described in the foregoing paragraphs to importers who have applied for certificates in respect of their whole entitlements . To this end, Member States shall notify the Commission by 10 November 1994 or by 10 April 1995 of the quanti ­ ties which have not been the subject of the issue of enti ­ tlement certificates by 31 March 1995 and furnish the data specified in the third subparagraph of paragraph 1 . The Commission shall set the new percentages for enti ­ tlements in each category and shall transmit them by not later than 15 November 1994 or by 15 April 1995 to the Member States, which shall then issue the entitlement certificates to the applicants under the conditions set out in paragraph 3 , with a period of validity not extending beyond 31 December 1994 or 30 June 1995 depending on the case. Article 4 1 . Member States shall take all measures necessary to ensure that access to the tariff quota in question is restricted to cattle as specified in Article 1 ( 1 ). 2. They shall ensure importers equal and continuous access to the tariff quota in question . 3 . Depletion of the said quota shall be measured on the basis of imports submitted for customs clearance under cover of entries for release for free circulation . Article 5 Member States and the Commission shall cooperate closely to ensure that the provisions of this Regulation are observed. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1994. For the Council The President J. BORCHERT (') OJ No L 331 , 2. 12. 1988, p. 1 . Regulation as last amended by Regulation (EC) No 3519/93 (OJ No L 320, 22. 12. 1992, p. 16). 23 . 7. 94 Official Journal of the European Communities No L 189/23 ANNEX I Tanc codes Order No CN code Taric code 09.0001 ex 0102 90 05 0102 90 05*20 * 40 ex 0102 90 29 0102 90 29*20 * 40 ex 0102 90 49 0102 90 49*20 * 40 ex 0102 90 59 0102 90 59*11 * 19 * 31 * 39 ex 0102 90 69 0102 90 69*10 * 30 09.0003 ex 0102 90 05 0102 90 05*30 * 40 * 50 ex 0102 90 29 0102 90 29*30 * 40 * 50 ex 0102 90 49 0102 90 49*30 * 40 * 50 ex 0102 90 59 0102 90 59*21 * 29 * 31 * 39 ex 0102 90 69 0102 90 69*20 * 30 ex 0102 90 79 0102 90 79*21 * 29 ANNEX II EUROPEAN COMMUNITY